        Case 1:20-cv-10617-WGY Document 239 Filed 06/25/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS


MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                                      Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.                                                                       June 25, 2020

STEVEN J. SOUZA,

Respondent-Defendant.



    PLAINTIFFS’ MOTION TO CONTINUE HEARING ON BAIL REVOCATIONS

       Plaintiffs respectfully move this Court to continue the portion of the hearing scheduled

for June 25, 2020 at 12:00 pm regarding Defendant’s motion for revocation of bail as to eight

class members, ECF 223, until 48 hours after the Court adjudicates Plaintiffs’ motion to compel

compliance with the subpoena duces tecum served on BI Incorporated (“BI”), ECF 237, or 48

hours after production by BI if the motion to compel is granted, whichever is later.

       The records at issue in that motion to compel compliance and sought by the subpoena are

the GPS coordinates for the violations of house arrest alleged by Defendant as to the eight class

members subject to the pending motion for bail revocation. In support of its motion, Defendant

provided summary charts listing numbers and dates of supposed violations of house arrest based

on underlying GPS records of BI. Defendant has never produced the underlying GPS records on

which its summary charts purport to rely, neither to the Court nor to Plaintiffs. Plaintiffs have

submitted individual declarations disputing the summary chart provided by Defendant. The

underlying GPS coordinates may reconcile important aspects of the conflicting factual accounts,



                                                 3
          Case 1:20-cv-10617-WGY Document 239 Filed 06/25/20 Page 2 of 3



for instance by revealing that many so-called violations reflect only that class members left their

residence to stand in their yard or the curtilage of their home.

       Plaintiffs’ motion to compel compliance with the subpoena served on BI Incorporated

challenges the basic unfairness of Defendant’s reliance on a summary chart of alleged violations,

while refusing to produce the underlying GPS records on which the chart purports to be based.

Thus, in order to ensure the fair administration of the bail revocation proceedings, Plaintiffs

respectfully request this Court to continue the portion of the June 25 hearing regarding bail

revocation until at least 48 hours after BI Incorporated produces records to Plaintiffs pursuant to

the Court’s grant of Plaintiffs’ motion to compel compliance or after the Court’s denial of said

motion.


                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       Undersigned counsel certifies that the parties attempted to meet and confer regarding the

substance of this Motion in an attempt to resolve the disputes but were unable to reach

agreement. Plaintiffs emailed Defendant’s counsel, Thomas Kanwit and Michael Sady, on June

25 at 9:10am. Attorneys Kanwit and Sady did not respond. Given the time-sensitive nature of

this motion, Plaintiffs proceeded to raise it to the Court’s attention.




                                                   3
            Case 1:20-cv-10617-WGY Document 239 Filed 06/25/20 Page 3 of 3



June 25, 2020

Respectfully Submitted,

/s/ Michael J. Wishnie
Oren Nimni (BBO #691821)                               Jerome N. Frank Legal Svcs. Org.
Oren Sellstrom (BBO #569045)                           P.O. Box 209090
Lauren Sampson (BBO #704319)                           New Haven, CT 06520
Ivan Espinoza-Madrigal†                                Phone: (203) 432-4800
Lawyers for Civil Rights                               michael.wishnie@ylsclinics.org
61 Batterymarch Street, 5th Floor
Boston, MA 02110                                       Lisa Pirozzolo
(617) 988-0606                                         John Butts
onimni@lawyersforcivilrights.org                       Vinita Ferrera
                                                       Felicia Ellsworth
Grace Choi, Law Student Intern*                        Nicole M.F. Dooley
Kayla Crowell, Law Student Intern*                     Annaleigh Curtis
Aseem Mehta, Law Graduate*                             Michael Brown
Alden Pinkham, Law Graduate*                           Rama Attreya
Daniel Phillips, Law Graduate*                         Gary Howell-Walton
Fernando Quiroz, Law Student Intern*                   Wilmer Cutler Pickering Hale and Dorr LLP
Megan Yan, Law Graduate*                               60 State Street
Reena Parikh†                                          Boston, MA 021009
Muneer Ahmad†                                          Lisa.Pirozzolo@wilmerhale.com
Michael Wishnie (BBO# 568654)




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on June 25, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.

Date: June 25, 2020

/s/ Michael J. Wihsnie___________
Michael J. Wishnie



†
    Admitted pro hac vice.                             * Motion for law student appearances pending.

                                                  3
